NO. 12-10-00145-CV

      IN THE COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT

      TYLER, TEXAS

DANIEL DAVID WILSON,
APPELLANT   (    APPEAL FROM THE 3RD

V.    (     JUDICIAL DISTRICT COURT OF

MEGAN LOUISE WILSON,   (     HENDERSON COUNTY, TEXAS
APPELLEE



                             MEMORANDUM OPINION
                                 PER CURIAM
      This appeal is being dismissed for want of  jurisdiction  pursuant  to
Texas Rule of Appellate Procedure 42.3(a).  The trial court's  judgment  was
signed on February 10, 2010.  Under rule of appellate  procedure  26.1,  the
notice of appeal must be filed within thirty  days  after  the  judgment  is
signed.  But Appellant filed a motion for new trial.  See Tex.  R.  App.  P.
26.1(a) (providing that notice of appeal must be filed  within  ninety  days
after judgment signed if any party  timely  files  motion  for  new  trial).
Therefore, his notice of appeal was due to have been  filed  no  later  than
May 11, 2010.  Appellant's notice of appeal was  not  filed  until  May  17,
2010.  Because Appellant's notice of appeal was not filed on or  before  May
17, 2010, it was untimely.
      On June 8, 2010, this  court  notified  Appellant  pursuant  to  Texas
Rules of Appellate Procedure 37.1 and 42.3 that his  notice  of  appeal  was
untimely.   Appellant was further informed that the  notice  of  appeal  was
filed before the deadline for a motion to extend time for filing the  notice
of  appeal  as  provided  in  Texas  Rule  of  Appellate   Procedure   26.3.
Therefore, our notice continued, a motion to  extend  the  time  for  filing
would be implied in accordance with Verburgt v. Dorner, 959 S.W.2d 615,  615
(Tex. 1997).  Appellant was notified, however,  that  the  appeal  would  be
dismissed for want of jurisdiction unless he notified the court in  writing,
on or before June 18, 2010, of facts that reasonably explained his need  for
an extension of time to file the notice of appeal.  See  id.   The  deadline
for responding to this court's notice has expired,  and  Appellant  has  not
responded to the June 8, 2010  notice.   Consequently,  Appellant's  implied
motion for an extension of time to file the notice of appeal  is  overruled.
See id.
       Because  this  court  is  not  authorized  to  extend  the  time  for
perfecting an  appeal  except  as  provided  by  Texas  Rules  of  Appellate
Procedure 26.1 and 26.3, the appeal is dismissed for want  of  jurisdiction.
See Tex. R. App. P.  42.3(a).
Opinion delivered June 23, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


















                                  (PUBLISH)